Citation Nr: 1231251	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a heart murmur, also claimed as arrhythmia.

2.  Entitlement to service connection for bilateral varicose veins, claimed as bad circulation in the legs.

3.  Entitlement to service connection for depression and anxiety disorder, NOS, claimed as a nervous condition.

4.  Entitlement to service connection for a hernia.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a blood disability.

7.  Entitlement to service connection for a back disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from September 2007 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a Total Disability Rating due to Individual Unemployability (TDIU) was not a claim for a separate benefit, but was a claim for a correct rating and must be adjudicated if reasonably raised by the record.  In this case the Veteran did assert that he was unemployable by virtue of service connected disabilities, and the RO adjudicated that claim in a September 2008 rating decision.  That decision was not appealed, and there is no additional evidence dated after that decision that reasonably raises the issue of TDIU again.  Therefore, the issue of entitlement to TDIU is not before the Board and will not be addressed in this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran wrote in a November 1996 statement that he was in the process of trying to get Social Security benefits.  Unfortunately, there are no Social Security disability benefits in the claims file.  Before a decision on the merits of the Veteran's claims can be reached, a request for his Social Security records should be made.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, the most recent VA treatment records in the claims file are dated April 2010.  The RO should attempt to obtain all relevant VA treatment records dated form April 2010 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request the Veteran's Social Security disability records, including all medical records and decisional documents. All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain all treatment records for the Veteran from the VA Medical Center in San Juan, Puerto Rico, and all associated outpatient clinics, dated form April 2010 to the present.  All attempts to obtain those records should be documented in the claims file.

3.  After the above development is completed, readjudicate the claims.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


